Citation Nr: 0416232	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-22 251	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUE

Entitlement to an increased evaluation for chorioretinitis, 
right eye, with scar and loss of field of vision, currently 
rated 20 percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.Cooper, Counsel

INTRODUCTION

The veteran served on active duty from May 1967 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision in which the 
RO increased the evaluation for a service-connected right eye 
disability from 10 to 20 percent.

The veteran was scheduled for a Board hearing in May 2004 but 
he sent written correspondence in April 2004 withdrawing his 
hearing request.  See 38 C.F.R. § 20.704(d) (2004).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran underwent a VA contract examination in October 
2002 to determine the current manifestations of his service-
connected right eye disorder.  The examiner noted that the 
veteran had double vision in upgaze as well as a visual field 
defect and mildly diminished visual acuity from his old 
retinal detachment.  Visual and diplopia field charts were 
attached to the examination report; however, the charts did 
not identify the eye being examined or the specific test 
represented on each chart.  In addition, interpretation of 
the results of the test was not sufficiently detailed in the 
examination report to permit the the Board to apply the test 
results to the rating criteria.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (1996); see 38 C.F.R. 
§ 19.9 (1996). Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet.App. 563, 569 (1993)

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The AMC or RO should request that a 
VA medical professional review the 
October 2002 eye examination report, 
including the accompanying diplopia and 
field vision charts.  The examiner should 
express an opinion as to whether the 
accompanying charts show loss of the 
temporal half of of the field of vision 
in the right eye.  The medical 
professional should also report the 
veteran's right eye visual field extent 
in the following eight meridians: 
temporally, down temporally, down, down 
nasally, nasally, up nasally, up, and up 
temporally.  Aditionally the medical 
professional should express an opinion as 
to whether the veteran has diplopia in 
the central 20 degrees, or between 21 and 
30 degrees in the right eye.  

In the event that a VA medical 
professional is unable to furnish the 
needed information from the existing 
examination report, the veteran should be 
afforded an additional VA examination to 
obtain the information requested in the 
preceeding paragraph.  The examiner 
should review the claims folder, 
including this remand, in conjunction 
with the examination.

2.  The AMC or RO should then 
readjudicate the veteran's claim.  If the 
benefit remains denied, he and his 
representative should be furnished with a 
supplemental statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


